 

Exhibit 10.28

 

FIRST AMENDMENT TO HOWARD BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective January 19, 2016

 

WHEREAS, Howard Bank (the “Bank”) has established the Howard Bank Supplemental
Executive Retirement Plan (the “Plan”) effective as of December 1, 2014; and

 

WHEREAS, the Bank desires to make certain clarifying amendments to the Plan, and
to provide an additional benefit under the Plan though the adoption of a new
Annex to the Plan;

 

NOW THEREFORE, the Bank hereby amends the Plan as follows, and adopts the
attached Annex as an additional Annex to the Plan, effective as of January 19,
2016.

 

1.           Amendments to the Plan. Sections 7.2 and 7.3 of the Plan are
deleted, and the following are inserted in their place:

 

7.2           Pre-Retirement Survivor Benefits. If prior to the time the
Participant attains Normal Retirement Age, the Participant dies while the
Participant is an employee of the Bank, the Participant’s Beneficiary shall
receive Pre-Retirement Survivor Benefits equal to the Actuarial Equivalent of
the vested Accrued Benefit. The Pre-Retirement Survivor Benefit shall be paid in
equal quarterly installments over a five-year period. The first payment will
commence as soon as administratively feasible, but not later than 60 days,
following the Participant’s death.

 

7.3           Disability Benefits. If prior to the time the Participant attains
Normal Retirement Age, he or she shall be determined to be Disabled while the
Participant is an employee of the Bank, the Participant shall begin to be paid
his or her Accrued Benefit that has vested in accordance with Section 4.2. The
Disability Benefits shall be paid in equal quarterly installments over a five
year period. The first payment will commence as soon as administratively
feasible, but not later than 60 days, following the determination of his
Disability.

 

2.           Additional Annex. The attached Annex B to the Plan is adopted.

 

IN WITNESS WHEREOF, the Bank has signed this First Amendment to the Plan on the
19th day of January, 2016.

 

ATTEST/WITNESS:     HOWARD BANK         /s/ Charles E. Schwabe   By: /s/ George
C. Coffman PRINT NAME:  Charles E. Schwabe   PRINT NAME:  George C. Coffman    
PRINT TITLE: Executive Vice President & CFO

 

 

 

 

Annex B

to

Howard Bank Supplemental Executive Retirement Plan

for

Mary Ann Scully

 

1.Retirement Benefit – An annual benefit of $50,000 payable for 15 years

 

2.Normal Retirement Age – attainment of age 68 on August 25, 2019.

 

3.Payment Commencement Date - Within thirty days of attainment of Normal
Retirement Age, even if the Bank and the Participant have agreed that the
Participant will continue working for the Bank.

 

4.Vesting: 25% of the Retirement Benefit on December 31, 2016; 50% of the
Retirement Benefit on December 31, 2017; 75% of the Retirement Benefit on
December 31, 2018; and 100% of the Retirement Benefit on August 25, 2019.

 

5.For purposes of Section 1.25 of the Plan, the Participant will be deemed to
have attained 10 years of participation on December 31, 2014. In addition, if
the Participant does not undergo a Severance from Employment before August 25,
2019, the Participant will receive a full year of participation for 2019.

 

2 

 

